 



Exhibit 10.43

 

GUARANTY

     THIS GUARANTY (“Guaranty”) is made as of October 1, 2002 by George
Rathmann, an individual (“Guarantor”), in favor of AMB PROPERTY, L.P., a
Delaware limited partnership (“Seller”).

RECITALS

     A.     Seller, as landlord, and Hyseq, Inc., a Nevada corporation
(“Buyer”), as tenant, are parties to that certain lease dated as of June 23,
2000 (the “Original Lease”), which Original Lease has been previously amended by
that certain First Amendment to Lease Agreement dated December 14, 2000
(collectively, the “Lease”) relating to certain real property and improvements
located at 225, 249 and 257 Humboldt Court, Sunnyvale, California (the
“Property”), all as more particularly described in the Lease.

     B.     Pursuant to that certain Termination Agreement dated as of
October 1, 2002 by and among Buyer, Seller and Guarantor (the “Termination
Agreement”), Seller has agreed to terminate the Lease.

     C.     Pursuant to the terms of that certain Real Property Option and Sale
Agreement and Joint Escrow Instructions dated as of October 1, 2002 by and
between Buyer and Seller (“Option Agreement”), Seller has agreed to afford Buyer
an option (“Option”) to purchase the Property upon the terms and conditions set
forth in the Option Agreement. Initially capitalized terms not otherwise defined
herein shall have the meaning given to them in the Option Agreement.

     D.     Pursuant to the Option Agreement, Buyer has executed or will execute
in favor of Seller a promissory note (“Note”) in the principal amount of Two
Million Six Hundred Thousand Dollars ($2,600,000). The Note, the Option
Agreement, and the Termination Agreement are collectively referred to herein as
the “Transaction Documents”.

     THEREFORE, to induce Seller to afford the Option to Buyer and to enter into
the Transaction Documents, and in consideration thereof, Guarantor
unconditionally guarantees and agrees as follows:



  1.   GUARANTY.

     1.1. Guarantor hereby guarantees and promises to pay to Seller or order, on
demand, in lawful money of the United States, in immediately available funds,
the principal amount of the Note, together with all accrued interest, fees and
charges on the entire principal amount of the Note.

     1.2. In addition to Guarantor’s obligations under Section 1.1 above,
Guarantor hereby guarantees and promises to pay (a) any avoidance by Buyer,
Buyer’s successor or Buyer’s creditors of all or any part of the sum of
$3,100,000, which amount represents a portion of the termination fee heretofore
paid to Seller pursuant to the Termination Agreement, or the recovery of any
portion of such termination fee directly or indirectly from Seller as a
preference, fraudulent transfer or otherwise under the Bankruptcy Code or other
similar laws and (b) all legal costs and expenses incurred by Seller as a result
of the occurrence of any of the events described

 



--------------------------------------------------------------------------------



 



in clause (a) above; provided that Guarantor’s liability under this Section 1.2
shall terminate as of February 3, 2003.

     1.3. The obligations of Buyer to Seller described in Sections 1.1 and 1.2
are sometimes collectively referred to herein as the “Obligations.”

     2.     REMEDIES. If Guarantor fails to promptly perform its obligations
under this Guaranty, Seller may from time to time, and without first requiring
performance by Buyer, bring any action at law or in equity or both to compel
Guarantor to perform its obligations hereunder, and to collect in any such
action compensation for all loss, cost, damage, injury and expense sustained or
incurred by Seller as a direct or indirect consequence of the failure of
Guarantor to perform its obligations together with interest thereon at the
default rate of interest applicable to the principal balance of the Note, as
specified therein.

     3.     RIGHTS OF LENDER. Guarantor authorizes Seller, without giving notice
to Guarantor or obtaining Guarantor’s consent and without affecting the
liability of Guarantor, from time to time to: (a) declare all sums owing to
Seller under the Note due and payable upon the occurrence of an Event of Default
(as defined in the Note); (b) take and hold security for the performance of
Buyer’s obligations under the Note or the other Transaction Documents and
exchange, enforce, waive and release any such security; (c) make extensions in
the dates specified for payments of any sums payable in periodic installments
under the Note or any other Transaction Document; (d) apply such security and
direct the order or manner of sale thereof as Seller in its discretion may
determine; (e) release, substitute or add any one or more endorsers of the Note
or guarantors of Buyer’s obligations under the Note or the other Transaction
Documents; (f) except as expressly directed by Buyer in writing to Seller with
respect to particular payments, apply payments received by Seller from Buyer to
any obligations of Buyer to Seller, in such order as Seller shall determine in
its sole discretion, whether or not any such obligations are covered by this
Guaranty; (g) assign this Guaranty in whole or in part; and (h) assign, transfer
or negotiate all or any part of the indebtedness guaranteed by this Guaranty.

     4.     GUARANTOR’S WAIVERS. Guarantor waives: (a) any defense based upon
the death, incapacity, lack of authority or termination of existence of, or
revocation hereof by, any person or entity, or the substitution of any party
hereto, or any legal disability or other defense of Buyer, any other guarantor
or other person, or by reason of the cessation or limitation of the liability of
Buyer from any cause other than full payment of all sums payable under the Note
or any of the other Transaction Documents (subject to the provisions of
Section 7 hereof); (b) any defense based upon any lack of authority of the
officers, directors, shareholders or agents acting or purporting to act on
behalf of Buyer or any principal of Buyer or any defect in the formation of
Buyer or any principal of Buyer; (c) any and all rights and defenses arising out
of an election of remedies by Seller; (d) any defense based upon Seller’s or
Buyer’s failure to disclose to Guarantor any information concerning Buyer’s
financial condition or any other circumstances bearing on Buyer’s ability to pay
all sums payable under the Note or any of the other Transaction Documents;
(e) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal; (f) any defense based upon
Seller’s election, in any proceeding instituted under the Federal Bankruptcy
Code, of the application of Section 1111(b)(2) of the Federal Bankruptcy Code or
any successor statute; (g) any defense based upon any borrowing or any grant of
a security interest under Section 364 of the Federal Bankruptcy Code; (h) any
right to enforce any remedy which Seller may have against Buyer and any right to

2



--------------------------------------------------------------------------------



 



participate in, or benefit from, any security for the Note or the other
Transaction Documents now or hereafter held by Seller; (i) presentment, demand,
protest and notice of any kind; and (j) the benefit of any statute of
limitations affecting the liability of Guarantor hereunder or the enforcement
hereof. Guarantor further waives any and all rights and defenses that Guarantor
may have in the event that Buyer’s obligations under any of the Transaction
Documents is secured by real property; this means, among other things, that:
(1) Seller may collect from Guarantor without first foreclosing on any real or
personal property collateral pledged by Buyer; (2) if Seller forecloses on any
real property collateral pledged by Buyer, then (A) the amount of the debt may
be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) Seller may collect from Guarantor even if Seller, by foreclosing on the real
property collateral, has destroyed any right Guarantor may have to collect from
Buyer. The foregoing sentence is an unconditional and irrevocable waiver of any
rights and defenses Guarantor may have because Buyer’s debt is secured by real
property. These rights and defenses being waived by Guarantor include, but are
not limited to, any rights or defenses based upon Section 580a, 580b, 580d or
726 of the California Code of Civil Procedure. Without limiting the generality
of the foregoing or any other provision hereof, Guarantor further expressly
waives for the period in which any of the Obligations remain outstanding any and
all rights and defenses which might otherwise be available to Guarantor under
California Civil Code Sections 2787 to 2855, inclusive, 2899 and 3433, or under
California Code of Civil Procedure Sections 580a, 580b, 580d and 726, or any of
such sections. Finally, Guarantor agrees that the performance of any act or any
payment which tolls any statute of limitations applicable to the Note or any of
the Transaction Documents shall similarly operate to toll the statute of
limitations applicable to Guarantor’s liability hereunder.

     5.     GUARANTOR’S WARRANTIES. Guarantor warrants and acknowledges that:
(a) Seller would not enter into the Transaction Documents but for this Guaranty;
(b) there are no conditions precedent to the effectiveness of this Guaranty;
(c) Guarantor has established adequate means of obtaining from sources other
than Seller, on a continuing basis, financial and other information pertaining
to Buyer’s financial condition and the status of Buyer’s performance of
obligations under the Transaction Documents, and Guarantor agrees to keep
adequately informed from such means of any facts, events or circumstances which
might in any way affect Guarantor’s risks hereunder and Seller has made no
representation to Guarantor as to any such matters; (d) the most recent
financial statements of Guarantor previously delivered to Seller are true and
correct in all material respects, and fairly present the financial condition of
Guarantor as of the respective dates thereof, and no material adverse change has
occurred in the financial condition of Guarantor since the respective dates
thereof; (e) Guarantor has not and will not, without the prior written consent
of Seller, sell, lease, assign, encumber, hypothecate, transfer or otherwise
dispose of all or substantially all of Guarantor’s assets; and (f) Guarantor has
the capacity and is legally competent to enter into this Guaranty.

     6.     SUBORDINATION. Guarantor subordinates all present and future
indebtedness owing by Buyer to Guarantor to the Obligations. Upon the occurrence
of an Event of Default (as defined in the Note), Guarantor agrees to make no
claim for such indebtedness until all Obligations have been fully satisfied.
Guarantor further agrees not to assign all or any part of such indebtedness
unless Seller is given prior notice and the assignee acknowledges to Seller in
writing that such indebtedness is subordinated to the Obligations to the same
extent as provided under the terms of this Guaranty. Upon the occurrence of an
Event of Default, any payment received by Guarantor on account of such
indebtedness shall be held in trust by Guarantor for

3



--------------------------------------------------------------------------------



 



Seller, and forthwith paid over to Seller, until such time as the Obligations
have been satisfied in full.

     7.     BANKRUPTCY OF BORROWER. In any bankruptcy or other proceeding
occurring during the period in which any of the Obligations remain outstanding
in which the filing of claims is required by law, Guarantor shall file all
claims which Guarantor may have against Buyer relating to any indebtedness of
Buyer to Guarantor and shall assign to Seller all rights of Guarantor
thereunder. If Guarantor does not file any such claim, Seller, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor or, in Seller’s discretion, to assign the claim to a nominee and to
cause proof of claim to be filed in the name of Seller’s nominee. The foregoing
power of attorney is coupled with an interest and cannot be revoked. Seller or
its nominee shall have the right, in its reasonable discretion, to accept or
reject any plan proposed in such proceeding and to take any other action which a
party filing a claim is entitled to do. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Seller the amount payable on such claim unless and until
the Obligations have been satisfied in full and, to the full extent necessary
for that purpose, Guarantor hereby assigns to Seller all of Guarantor’s rights
to any such payments or distributions; provided, however, Guarantor’s
obligations hereunder shall not be satisfied except to the extent that Seller
receives cash by reason of any such payment or distribution. If Seller receives
anything hereunder other than cash, the same shall be held as collateral for
amounts due under this Guaranty. Subject to the limitations set forth in
Section 1.2, if all or any portion of the obligations guaranteed hereunder are
paid or performed, the obligations of Guarantor hereunder shall continue and
shall remain in full force and effect in the event that all or any part of such
payment or performance is avoided or recovered directly or indirectly from
Seller as a preference, fraudulent transfer or otherwise under the Bankruptcy
Code or other similar laws, irrespective of (a) any notice of revocation given
by Guarantor prior to such avoidance or recovery, (b) full payment and
performance of all of the indebtedness and obligations evidenced by the
Transaction Documents, or (c) Seller’s surrender or cancellation or exoneration
of this Guaranty.

     8.     ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. This Guaranty is
a continuing guaranty of payment and not of collection and cannot be revoked by
Guarantor and shall continue to be effective with respect to any indebtedness
referenced in Section 1 hereof arising or created after any attempted revocation
hereof or after the death of Guarantor, in which event this Guaranty shall be
binding upon Guarantor’s estate and Guarantor’s legal representatives and heirs.
The obligations of Guarantor hereunder shall be in addition to and shall not
limit or in any way affect the obligations of Guarantor under any other existing
or future guaranties unless said other guaranties are expressly modified or
revoked in writing. This Guaranty is independent of the obligations of Buyer
under the Note and the other Transaction Documents. Seller may bring a separate
action to enforce the provisions hereof against Guarantor without taking action
against Buyer or any other party or joining Buyer or any other party as a party
to such action. This Guaranty is not secured and shall not be deemed to be
secured by any security instrument unless such security instrument expressly
recites that it secures this Guaranty.

     9.     ATTORNEYS’ FEES; ENFORCEMENT. If any attorney is engaged by Seller
to enforce or defend any provision of this Guaranty or the Note or the
Subordination Agreement (as defined in the Option Agreement), or as a
consequence of any default under the Note, this

4



--------------------------------------------------------------------------------



 



Guaranty or the Subordination Agreement, with or without the filing of any legal
action or proceeding, Guarantor shall pay to Seller, immediately upon demand all
reasonable attorneys’ fees and costs incurred by Seller in connection therewith,
together with interest thereon from the date of such demand until paid at the
default rate of interest applicable to the principal balance of the Note as
specified therein.

     10.     RULES OF CONSTRUCTION. The word “Buyer” as used herein shall
include both the named Buyer and any other person at any time assuming or
otherwise becoming primarily liable for all or any part of the obligations of
the named Buyer under the Note and the other Transaction Documents. The term
“person” as used herein shall include any individual, company, trust or other
legal entity of any kind whatsoever. If this Guaranty is executed by more than
one person, the term “Guarantor” shall include all such persons. When the
context and construction so require, all words used in the singular herein shall
be deemed to have been used in the plural and vice versa. All headings appearing
in this Guaranty are for convenience only and shall be disregarded in construing
this Guaranty.

     11.     CREDIT REPORTS. Each legal entity and individual obligated under
and executing this Guaranty hereby authorizes Seller to order and obtain from
time to time, from a credit reporting agency of Seller’s choice, a third party
credit report on such legal entity and individual.

     12.     GOVERNING LAW. This Guaranty shall be governed by, and construed
and enforced in accordance with, the laws of the State of California, except to
the extent preempted by federal laws. Guarantor and all persons and entities in
any manner obligated to Seller under this Guaranty consent to the jurisdiction
of any federal or state court within the State of California having venue in San
Francisco, California, and also consent to service of process by any means
authorized by California or federal law.

     13.     MISCELLANEOUS. The provisions of this Guaranty will bind and
benefit the heirs, executors, administrators, legal representatives, nominees,
successors and assigns of Guarantor and Seller. The liability of all persons and
entities who are in any manner obligated hereunder shall be joint and several.
If any provision of this Guaranty shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed from this Guaranty and the remaining parts shall remain in full
force as though the invalid, illegal or unenforceable portion had never been
part of this Guaranty.

     14.     ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the
obligations undertaken by Guarantor in this Guaranty are complex in nature, and
(b) numerous possible defenses to the enforceability of these obligations may
presently exist and/or may arise hereafter, and (c) as part of Seller’s
consideration for entering into this transaction, Seller has specifically
bargained for the waiver and relinquishment by Guarantor of all such defenses,
and (d) Guarantor has sought and received legal advice from skilled legal
counsel in the area of financial transactions of the type contemplated herein.
Given all of the above, Guarantor does hereby represent and confirm to Seller
that Guarantor is fully informed regarding, and that Guarantor does thoroughly
understand: (i) the nature of all such possible defenses, and (ii) the
circumstances under which such defenses may arise, and (iii) the benefits which
such defenses might confer upon Guarantor, and (iv) the legal consequences to
Guarantor of waiving such defenses. Guarantor acknowledges that Guarantor makes
this Guaranty with the intent that this Guaranty and all of the informed waivers
herein shall each and all be fully enforceable by Seller,

5



--------------------------------------------------------------------------------



 



and that Seller is induced to enter into this transaction and the Transaction
Documents in material reliance upon the presumed full enforceability thereof.

     15.     WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS GUARANTY, AND
BY ITS ACCEPTANCE HEREOF, SELLER, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE
TRANSACTION DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE
TRANSACTION DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY AND SELLER HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS GUARANTY
AND SELLER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO AND SELLER TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY HERETO AND SELLER CONSENTS TO
THE JURISDICTION OF ANY FEDERAL OR STATE COURT WITHIN THE STATE OF CALIFORNIA
HAVING VENUE IN SAN FRANCISCO, CALIFORNIA.

[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date
appearing on the first page of this Guaranty.

              GUARANTOR:                   By:  


--------------------------------------------------------------------------------

          George Rathmann, an individual       SSN:  


--------------------------------------------------------------------------------

                    APPROVED AS TO FORM:                  


--------------------------------------------------------------------------------

Alan D. Smith, Attorney for Guarantor

CONSENT OF SPOUSE:

     The undersigned, the wife of George Rathmann, hereby consents to the
foregoing Guaranty and acknowledges that such Guaranty creates binding
obligations on George Rathmann and the undersigned, and of their individual,
joint and community assets.

        By:        

--------------------------------------------------------------------------------

    Frances Joy Rathmann SSN:        

--------------------------------------------------------------------------------

7